Citation Nr: 0512452	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a spine disorder 
(scoliosis). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel







INTRODUCTION

The appellant is a veteran who had active service from August 
1942 to January 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
decision by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which found that 
the veteran had not submitted new and material evidence to 
reopen a claim seeking service connection for a spine 
disorder (scoliosis).  In March 2003 the Board reopened the 
claim, and arranged for additional development of evidence 
under a regulation then in effect.  In September 2003, the 
case was remanded for an advisory medical opinion and to meet 
due process considerations. 

From the veteran's various correspondence, it appears (but is 
not clear) that he may be seeking service connection for 
spine disability other than scoliosis.  The RO's ratings 
decisions (in 1948 and the October 2000 decision on appeal) 
addressed only the matter of service connection for 
scoliosis, and that is the only issue before the Board.  The 
matter of service connection for spine disability other 
scoliosis is referred to the RO for clarification/any further 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  
The veteran recently submitted new evidence, including a 
March 2005 letter from his private doctor.  The letter 
reports medical treatment the veteran has been receiving for 
spine problems, including scoliosis, and appears to relate 
the problems to service.  This evidence has not been 
considered by the RO, and the appellant has not waived 
initial AOJ consideration of the evidence.  The veteran has 
specifically asked that the case be remanded to the AOJ for 
initial review of the additional evidence he has submitted.  
As noted above, he is entitled to such review.

Accordingly, the case is remanded to the RO for the 
following:

The RO should review the claim in light 
of all evidence received since the last 
SSOC in July 2004 (specifically, the 
March 2005 letter from the veteran's 
private physician).  If it remains 
denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review.

The purpose of this remand is to meet due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board for additional 
development must be handled in an expeditious manner. 


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


